 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LULL,                                No. 2:17-cv-01211-TLN-EFB
12                      Plaintiff,
13           v.                                        ORDER
14    COUNTY OF SACRAMENTO, CORY
      STEWART, MICHAEL DOANE, and
15    DOES 1 to 100,
16                      Defendants.
17

18          On March 4, 2019, the magistrate judge filed findings and recommendations herein which

19   were served on the parties and which contained notice that any objections to the findings and

20   recommendations were to be filed within fourteen days. (ECF No. 34.) Defendant Stewart filed

21   objections on March 18, 2019. (ECF No. 35.) Plaintiff filed objections on March 19, 2019.

22   (ECF No. 36.)

23          This Court reviews de novo those portions of the proposed findings of fact to which

24   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

25   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

26   to any portion of the proposed findings of fact to which no objection has been made, the court

27   assumes its correctness and decides the motions on the applicable law. See Orand v. United

28   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
                                                      1
 1   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 2          The Court has reviewed the applicable legal standards and, good cause appearing,

 3   concludes that it is appropriate to adopt the proposed findings and recommendations in full.

 4   Accordingly, IT IS ORDERED that:

 5          1. The proposed Findings and Recommendations filed March 4, 2019, are adopted;

 6          2. Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint (ECF No. 24)

 7   is GRANTED IN PART and DENIED IN PART;

 8          3. Plaintiff’s claims for violation of the Fourth and Fourteenth Amendments (causes of

 9   action one and two) are stricken; and

10          4. The Motion is DENIED as to Plaintiff’s First Amendment retaliation claim and Bane

11   Act claim against Defendant Stewart.

12   Dated: March 28, 2019

13

14

15
                                       Troy L. Nunley
16                                     United States District Judge

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
